--------------------------------------------------------------------------------

Report of Independent Registered Public Accounting Firm

To the Board of Directors and
Stockholders of U.S. Geothermal Inc.

We have audited U.S. Geothermal Inc.’s internal control over financial reporting
as of March 31, 2008, based on criteria established in Internal Control –
Integrated Framework issued by the Committee of Sponsoring Organizations of the
Treadway Commission (COSO). U.S. Geothermal Inc.’s management is responsible for
maintaining effective internal control over financial reporting and for its
assessment of the effectiveness of internal control over financial reporting,
included in the accompanying Management’s Annual Report on Internal Control over
Financial Reporting. Our responsibility is to express an opinion on the
company’s internal control over financial reporting based on our audit.

We conducted our audit in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audit to obtain reasonable assurance about whether effective
internal control over financial reporting was maintained in all material
respects. Our audit of internal control over financial reporting included
obtaining an understanding of internal control over financial reporting,
assessing the risk that a material weakness exists, and testing and evaluating
the design and operating effectiveness of internal control based on the assessed
risk. Our audit also included performing such other procedures as we considered
necessary in the circumstances. We believe that our audit provides a reasonable
basis for our opinion.

A company’s internal control over financial reporting is a process designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. A company’s internal control over
financial reporting includes those policies and procedures that (1) pertain to
the maintenance of records that, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the company; (2)
provide reasonable assurance that transactions are recorded as necessary to
permit the preparation of financial statements in accordance with generally
accepted accounting principles, and that receipts and expenditures of the
company are being made only in accordance with authorizations of management and
directors of the company; and (3) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the company’s assets that could have a material effect on the financial
statements.

Because of its inherent limitations, internal control over financial reporting
may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become
inadequate because of changes in conditions, or that the degree of compliance
with the policies or procedures may deteriorate.

A material weakness is a control deficiency, or combination of control
deficiencies, in internal control over financial reporting, such that there is a
reasonable possibility that a material misstatement of the company’s annual or
interim financial statement will not be prevented or detected on a timely basis.
The following material weakness has been identified and included in management’s
assessment:

Stock Option Valuation
Controls over the stock option valuation process have not been appropriately
designed. Controls within the process rely heavily on both the expertise of a
single individual, and a third-party-administered option valuation tool.
Management has not implemented appropriate internal procedures to ensure that
the data provided by the system is reliable, including appropriate monitoring
and review procedures for data being entered into and utilized by the system in
the valuation of stock options. Documentation of the verification of model
assumptions and data utilized by the model, such as stock price, did not exist.
As a result, errors in the valuation of stock options were not detected by the
Company’s controls and an adjustment was identified by the auditors.

This material weakness was considered in determining the nature, timing, and
extent of audit tests applied in our audit of the 2008 financial statements, and
this report does not affect our report dated June 9, 2008, on those financial
statements.

--------------------------------------------------------------------------------

In our opinion, because of the effect of the material weakness described above
on the achievement of the objectives of the control criteria, U.S. Geothermal
Inc. has not maintained effective internal control over financial reporting as
of March 31, 2008, based on criteria established in Internal Control –
Integrated Framework issued by the Committee of Sponsoring Organizations of the
Treadway Commission (COSO).

We have also audited, in accordance with the standards of the Public Company
Accounting Oversight Board (United States), the balance sheets and the related
statements of income, stockholders’ equity and comprehensive income, and cash
flows of U.S. Geothermal Inc., and our report dated June 9, 2008, expressed an
unqualified opinion.

 


Williams & Webster, P.S.
Spokane, Washington
June 9, 2008

--------------------------------------------------------------------------------